Determination oí the president of the borough of Queens unanimously confirmed and certiorari proceeding dismissed, without costs. The petition does not show the classification of the position held -by the petitioner. If he were in the exempt class, then of course the borough president had the power to dismiss him summarily. If he were in the competitive class, then under section 1543 of the Greater New York Charter  he could not be removed until he had been allowed an opportunity of making an explanation. The act of the borough president in removing him, however, was not judicial, and certiorari was not the proper remedy. (People ex rel. Kennedy v. Brady, 166 N. Y. 44; People ex rel. Lakey y. Woodbury, 112 App. Div. 79.) The petitioner was not a member of the street cleaning department, as he claims, and was not entitled to the benefits of sections 536 and 537 of the charter. The street cleaning department has no jurisdiction in the borough of Queens,  The petitioner was appointed pursuant to the provisions of section 383 of the charter,  which confers jurisdiction upon the borough presidents of Queens and Richmond in connection with street cleaning. Present — Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ.